

117 S2023 IS: Relief for America's Small Farmers Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2023IN THE SENATE OF THE UNITED STATESJune 10, 2021Mrs. Gillibrand (for herself, Mr. Merkley, Mr. Sanders, Mr. Booker, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide loan forgiveness for certain borrowers of Department of Agriculture direct farm loans, and for other purposes.1.Short titleThis Act may be cited as the Relief for America's Small Farmers Act.2.Direct farm loan forgiveness(a)DefinitionsIn this section:(1)Eligible borrowerThe term eligible borrower means a borrower of an eligible loan that is actively engaged in farming (within the meaning of section 1001A of the Food Security Act of 1985 (7 U.S.C. 1308–1)) with respect to a farming operation—(A)for which the eligible loan was made; and(B)the average annual adjusted gross income for the previous 5-year period of which is not more than $300,000. (2)Eligible loanThe term eligible loan means a loan made before March 19, 2020, that is—(A)a direct farm ownership loan under subtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.);(B)a direct operating loan under subtitle B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941 et seq.); or(C)an emergency loan under subtitle C of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961 et seq.).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Loan forgiveness(1)In generalNot later than 1 year after the date on which the Secretary receives an application under paragraph (2), subject to paragraphs (3) and (4), the Secretary shall cancel the obligation to repay the balance of principal and interest due as of the date of enactment of this Act on an eligible loan for the eligible borrower.(2)ApplicationsTo be eligible for cancellation under paragraph (1), not later than 1 year after the date of enactment of this Act, an eligible borrower shall submit to the Secretary an application, which shall cover all eligible loans for which the eligible borrower is seeking cancellation.(3)LimitationsThe total amount cancelled under paragraph (1) with respect to a farming operation shall be not more than $250,000. (4)ConditionThe cancellation of an obligation under paragraph (1) shall be subject to the condition that the applicable eligible borrower shall continue to be actively engaged in farming (within the meaning of section 1001A of the Food Security Act of 1985 (7 U.S.C. 1308–1)) for the 2-year period beginning on the date on which the Secretary cancels the obligation under that paragraph.(c)EffectAn eligible borrower that receives cancellation of an obligation with respect to an eligible loan under subsection (b)(1) shall not be determined to be ineligible for any loan under subtitle A, B, or C of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.) because of that cancellation.(d)TaxabilityFor purposes of the Internal Revenue Code of 1986, any amount which (but for this subsection) would be includible in gross income of the eligible borrower by reason of forgiveness described in subsection (b) shall be excluded from gross income. (e)Emergency funding(1)In generalOut of amounts in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary $10,000,000,000 to provide loan forgiveness under subsection (b), to remain available until expended.(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to provide loan forgiveness under subsection (b) the amount transferred under paragraph (1), without further appropriation.(3)Emergency designation(A)In generalThe amounts provided by this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.